Citation Nr: 1021320	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid nodules as a 
result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to 
January 1993 and from January 2003 to November 2003.  He also 
served in the Navy Reserve and Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that a claim for service connection for 
radiation exposure was previously denied in June 2005.  Since 
that time, additional service records have been obtained.  As 
such, the claim will be considered without the need for new 
and material evidence.  See 38 C.F.R. § 3.156(c) (2009).  

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  The Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).


FINDING OF FACT

Thyroid nodules were not shown in service or manifest to a 
compensable degree within one year of discharge from service, 
and there is no competent evidence suggesting that thyroid 
nodules are related to service, to include as a result of 
exposure to radiation.


CONCLUSION OF LAW

The criteria for establishing service connection for thyroid 
nodules have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection for thyroid nodules to include 
as a result of exposure to radiation, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, VA treatment records, private treatment records, a 
buddy statement, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his theory of entitlement that he 
has thyroid nodules due to exposure to radiation during 
service.  The Board, however, finds that no such examination 
is required in this case.  As discussed below, there is no 
competent evidence that indicates the Veteran's thyroid 
nodules are a result of exposure to radiation during service.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may 
additionally be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active 
duty for training (ACDUTRA) or injury incurred or aggravated 
while performing inactive duty for training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and endocrinopathies become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In addition, there is a presumed relationship to service for 
certain diseases that manifest in a radiation-exposed 
veteran.  See 38 C.F.R. § 3.309(d) (2009).  However, thyroid 
nodules are not among those diseases.  See id.  Moreover, the 
Veteran does not meet the regulatory definition of a 
"radiation-exposed veteran" for purposes of this regulation 
as he did not participate in any of the radiation risk 
activities noted in section 3.309(d)(3)(ii).  

Instruction on the development of claims based on exposure to 
ionizing 
radiation when the presumption of service connection cannot 
be applied under section 3.309(d) is provided in 38 C.F.R. 
§ 3.311.  Pursuant to section 3.311, "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes non-malignant thyroid 
nodular disease.  38 C.F.R. § 3.311(b)(2)(xvii) (2009).  
However, if the radiogenic disease is not manifest within a 
specified period-5 years or more after exposure for non-
malignant thyroid nodular disease-then it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b)(1)(iii), (b)(5)(iv).  In this case, the Veteran's 
thyroid nodules manifest less than 5 years after exposure; 
hence, the development in section 3.311 is not applicable in 
this case.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In 
other words, the fact that a veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The Veteran contends that he has thyroid nodules causing a 
myriad of symptoms as a result of exposure to radiation 
during his service in Iraq in 2003.  

At his hearing, the Veteran testified that while in Iraq he 
and the battalion surgeon were approached by a local civilian 
and a child.  The child was holding a small rod (at a VA PTSD 
examination, the Veteran indicated that the girl swallowed a 
radioactive plug) and apparently appeared to be cooking from 
the inside out.  According to the Veteran, the battalion 
chemical officer checked the rod with some type of radiation 
meter.  The Veteran was reportedly given medication and 
"pegged on the Geiger Counter" for three days.  The Veteran 
further testified that the brigade chemical officer concurred 
that the rod was radioactive material. 

In a February 2005 letter, one of the Veteran's comrades-a 
Sergeant First Class, who identified himself as the 
battalion's nuclear, biological, chemical non-commissioned 
officer during the Veteran's tour in Iraq-noted that on May 
14, 2003 he was notified that there was a suspicious 
substance brought by a local to their location.  He and 
another soldier tested the substance with two different 
Radiac meters and the reading was 0.30, which he indicated 
reflected a high reading.  The next day, a hazardous 
materials team disposed of the sample.  The local national 
who brought the sample was accompanied by a young girl who 
appeared to be suffering from the effects of radiation 
poisoning, as diagnosed by the battalion surgeon.  The 
Sergeant First Class noted that the Veteran was one of the 
personnel that were in close proximity to the sample.  

Service treatment records do not show thyroid nodules during 
the Veteran's active service.  After his active service, but 
while he was still a member of the National Guard, the 
Veteran was diagnosed with thyroid nodules.  These nodules 
were first shown on ultrasound in October 2004.  Additional 
ultrasounds and biopsies were performed.  The thyroid nodules 
were reportedly asymptomatic.  Further, blood tests revealed 
normal thyroid function.

In this case, thyroid nodules were not shown during the 
Veteran's active service.  Likewise, the Veteran has not 
alleged and the evidence does not indicate that the Veteran 
was on a period of ACDUTRA when the nodules first manifest.  
There is no medical opinion linking the current thyroid 
nodules to the Veteran's service, to include as a result of 
radiation exposure, and the Veteran and his representative 
have identified no such existing opinion.  In fact, the 
Veteran testified that no physician had linked his thyroid 
nodular condition to radiation.

To the extent that the Veteran himself believes that there is 
a medical nexus between his thyroid nodules and his military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as if a 
disability is related to radiation exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  

The Board concludes that the medical evidence is of greater 
probative value than the Veteran's allegations regarding 
thyroid nodules. 

As a final matter, while the nodules were found within one 
year following his discharge from service, they were noted to 
be asymptomatic and his thyroid function was shown to be 
normal.  On a November 2004 outpatient treatment report, it 
was noted that the nodules were small and were not easily 
felt upon palpation of the neck.  To warrant service 
connection on a presumptive basis as a chronic condition, the 
evidence must show the condition manifest to a compensable 
degree within one year of service.  Here, the thyroid nodules 
were asymptomatic, did not affect thyroid function, and were 
so small they could barely be felt, indicating that they did 
not result in disfigurement.  See 38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7903 (2009).  As such, the condition 
did not manifest to a compensable degree during the one year 
presumptive period, and service connection on a presumptive 
basis as a chronic condition is not warranted.  38 C.F.R. 
§ 3.307, 3.309(a). 

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's thyroid nodules were 
not present during active service, did not first manifest 
during a period of ACDUTRA, did not manifest to a compensable 
degree within one year following discharge from service, and 
have not been shown by competent and probative medical 
evidence to be etiologically related to his service.  
Accordingly, service connection for thyroid nodules is not 
warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for thyroid nodules as a 
result of exposure to radiation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


